UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             5/24/2021
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                    :     MONEY JUDGMENT
DAWDA JENG,
   a/k/a “Mo,”                                      :     19 Cr. 800 (VM)

              Defendant.                            :
----------------------------------                  x

               WHEREAS, on or about November 7, 2019, DAWDA JENG, a/k/a “Mo,” (the

“Defendant”), and another, were charged in a two-count Sealed Indictment, 19 Cr. 800 (VM) (the

“Indictment”), with conspiracy to commit money laundering, in violation of Title 18, United States

Code, Section 1956(h) (Count One); and money laundering, in violation of Title 18, United States

Code, Sections 1956(a)(3)(B) and 2 (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 982(a)(1), of any and all property, real and personal, involved in the offenses

charged in Counts One and Two of the Indictment, or any property traceable to such property,

including but not limited to a sum of money in United States currency representing the amount of

property involved in the offenses charged in Counts One and Two of the Indictment;

               WHEREAS, on or about May 13, 2021, the Defendant pled guilty to Count One of

the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(1), a sum of money

equal to $2,500.00 in United States currency, representing property involved in the offense charged

in Count One of the Indictment;
               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $2,500.00 in United States currency, representing the amount of property involved in

the offense charged in Count One of the Indictment; and

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the property involved in the offense charged in Count One of the Indictment cannot be

located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Jonathan E. Rebold of counsel, and the Defendant, and his counsel, Daniel Steven

Parker, Esq., that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $2,500.00 in United States currency

(the “Money Judgment”), representing the amount of property involved in the offense charged in

Count One of the Indictment, shall be entered against the Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, DAWDA

JENG, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.
               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
                   9.          The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York



By:                                                                                 May 13, 2021__
       JONATHAN E. REBOLD                                                          DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2512


DAWDA JENG


By:
        SIGNED ELECTRONICALLY BY COUNSEL ON BEHALF OF DEFENDANT WITH HIS CONSENT
                                                                                   5/13/2021
       DAWDA JENG                                                                  DATE



By:                                                                                5/13/2021
       DANIEL STEVEN PARKER, ESQ.                                                  DATE
       Attorney for Defendant
       Parker & Carmody
       30 East 33rd Street, 6th Floor
       New York, NY 10016

SO ORDERED:


                                                                                   May 24, 2021
                                                                                   DATE
